DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frigg et al. (U.S. Patent 5,445,641, hereinafter “Frigg”). 
Frigg discloses, regarding claim 1, a protective member (10, see Fig. 4) configured as part of a packaging (see Fig. 4, see also ABSTRACT, note storage), the protective member shaped to contain an orthopedic device (1, see Fig. 4), the protective member comprising: a body portion (10) defining a central axis (2) and comprising an inner side wall (e.g. inner wall of hole 4) and an outer side wall (e.g. outer surface of 10, see also annotated Fig. 4 below), the inner side wall defining an interior (e.g. hole 4) configured to receive at least a portion of the orthopedic device (see Fig. 4), wherein the inner side wall and the outer side wall extend in a direction parallel to the central axis (see annotated Fig. 4 below), and wherein the body portion further comprises: a first end (see annotated Fig. 4 below) and a second end (see annotated Fig. 4 below), the first end and the second end at least partially open such that the orthopedic device can pass through both the first and second ends of the body portion during use of the orthopedic device while the inner side wall surrounds a portion of the orthopedic device disposed within the interior of the body portion (see Fig. 4, see lines 50-67 of column 3 and lines 1-30 of column 4); and a handle (9) extending outwardly from the outer side wall of the body portion of the protective member (see annotated Fig. 4, note that the handle extends outwardly past the outer side wall e.g. outwardly from the outer side wall), the handle comprising a first end  (see annotated Fig. 4 below) coupled with the outer side wall (e.g. coupled via 9a and 5a) and a second end opposite the first end (see annotated Fig. 4 below).

    PNG
    media_image1.png
    530
    611
    media_image1.png
    Greyscale

Regarding claim 2, wherein the body portion comprises a cylindrical geometry (see Fig. 5) arranged concentrically about the central axis (2, see Fig. 5).
Regarding claim 4, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 4 above, note that the handle extends outwardly past the outer side wall e.g. outwardly from the outer side wall and at an upwardly oblique angle relative to the central axis).
Regarding claim 5, wherein the handle is removably coupled with the outer side wall of the body portion (via 5 and 9a), wherein the outer side wall of the body portion comprises a first coupler (5a) and the first end of the handle comprises a second coupler (9a), the first and second couplers being complimentary (see Fig. 4, note both complimentarily shaped to each other). 
Regarding claim 6, wherein the first and second couplers comprise a threaded connection (e.g. threads on shaft 5 and nut 8).
Regarding claim 7, wherein the orthopedic device is at least one of a drill bit (21, see Fig. 6) or a bone screw (1, see Fig. 4).
Regarding claim 8, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 4-5, note that a stationary fixture is capable of being clamped around the handle 9 to secure it in a desired orientation). 
Regarding claim 10, wherein the body portion is configured accommodate the orthopedic device (1, see Fig. 4) as well as a tool (22) configured to manipulate the orthopedic device within the interior of the body portion (see lines 40-50 of column 3).
Frigg discloses, regarding claim 11, a medical kit (see Fig. 4, see also lines 50-54 of column 3, “in a sterile package”), comprising: a package (see lines 50-54 of column 3, “in a sterile package”) shaped to contain a orthopedic tool (1) in the protective member (10, see Fig. 4), the package having an outer layer configured to maintain sterility of the orthopedic tool (see lines 50-54 of column 3, “in a sterile package”), the protective member configured to prevent the orthopedic tool from puncturing the outer layer (see lines 40-54 of column 3, note that since the protective member 10 is disposed around the orthopedic tool / screw 1 that it would be configured to prevent the orthopedic tool / screw from puncturing the outer layer),  the protective member configured to accommodate the orthopedic tool (1, see Fig. 4), the protective member comprising: a body portion (10) defining a central axis (2) and comprising an inner side wall (e.g. inner surface of hole 4) and an outer side wall (e.g. outer surface of 10, see also annotated Fig. 4 above), the inner side wall defining an interior (e.g. hole 4) configured to receive at least a portion of the orthopedic tool (1, see Fig. 4), wherein the inner side wall and the outer side wall extend in a direction parallel to the central axis (see annotated Fig. 4 above), the body portion further comprises: a first end (see annotated Fig. 4 above) and a second end (see annotated Fig. 4 above), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends during use of the orthopedic tool while the inner side wall surrounds a portion of the orthopedic tool disposed within the interior of the body portion (see Fig. 4, see lines 50-67 of column 3 and lines 1-30 of column 4); and a handle (9) extending outwardly from the outer side wall of the body portion of the protective member (see annotated Fig. 4 above), the handle comprising a first end (see annotated Fig. 4 above) coupled with the outer side wall (via 5a and 9a) and a second end opposite the first end (see annotated Fig. 4 above).
Regarding claim 12, wherein the body portion comprises a cylindrical geometry (see Fig. 5) arranged concentrically about the central (see Fig. 5).
Regarding claim 14, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 4 above, note that the handle extends outwardly past the outer side wall e.g. outwardly from the outer side wall and at an upwardly oblique angle relative to the central axis).
Regarding claim 15, wherein the handle is removably coupled with the outer side wall of the body portion (via shaft 5a and nut 8), wherein the outer side wall of the body portion comprises a first coupler (5a) and the proximal end of the handle comprises a second coupler (9a), the first and second couplers being complimentary (see Fig. 4, note both complimentarily shaped to each other). 
Regarding claim 16, wherein the first and second couplers comprise a threaded connection (via threaded connection between shaft 5a and nut 8).
Regarding claim 17, wherein the orthopedic tool is at least one of a drill bit (21, see Fig. 6) or a bone screw (1, see Fig. 4).
Regarding claim 18, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 4-5, note that a stationary fixture is capable of being clamped around the handle 9 to secure it in a desired orientation). 
Regarding claim 19, wherein the body portion is configured accommodate the orthopedic tool (1) as well as an instrument (22) configured to manipulate the orthopedic tool within the interior of the body portion (see lines 40-50 of column 3).
Frigg discloses, regarding claim 20, a protective member (10, see Fig. 4) for an orthopedic tool (1), comprising: a body portion (11, and 15) comprising a cylindrical geometry with an inner side wall (e.g. inner surface of hole 4) and an outer side wall (e.g. outer surface of 10, see also annotated Fig. 4 above), the inner side wall defining an interior (e.g. hole 4) configured to receive at least a portion of the orthopedic tool (see Fig. 4), wherein the inner side wall and the outer side wall extend in a direction parallel to the central axis (see annotated Fig. 4 above), the body portion further comprises: a first end and a second end (see annotated Fig. 4 above), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends of the body portion during use of the orthopedic tool while the inner side wall surrounds a portion of the orthopedic tool disposed within the interior of the body portion (see Fig. 4, see lines 50-67 of column 3 and lines 1-30 of column 4); and a handle (9) extending outwardly at an oblique angle from the outer side wall (see annotated Fig. 4 above, note that the handle extends outwardly past the outer side wall e.g. outwardly from the outer side wall and at an upwardly oblique angle relative to the central axis) and configured to be held so as to arrange the body portion in a desired orientation and prevent the body portion from deviating from the desired orientation (see Fig. 4, note that the handle 9 can be held in a desired orientation), wherein the handle comprises a first end and a second end opposite the first end (see annotated Fig. 4 above), the first end comprising a coupler (9a) configured to removably couple the handle to the outer wall of the body portion (via shaft 5a and nut 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigg, as applied to claim 1 above, and in view of Drapeau et al. (U.S. Pub. No. 2012/0172885 A1, hereinafter “Drapeau”). 
Frigg discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 3, wherein the body portion comprises at least one of a metal, a metal alloy, or a rigid polymer material.
Drapeau discloses a protective member (10, see Fig. 3), wherein the components are fabricated from metals or polymers (see para. [0035]) in order to provide materials suitable for medical applications that meet the needs of the particular application and / or preference of the medical procedure (see para. [0035]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body portion / other components of the protective member in Frigg to be made of metal or polymer in view of Drapeau in order to provide materials suitable for medical applications that meet the needs of the particular application and / or preference of the medical procedure. 

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigg, as applied to claims 1 and 11 above, and in view of Gambale (U.S. Patent 6,328,746 B1, hereinafter “Gambale”). 
Frigg discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 9, wherein the first and second ends of the body portion are at least partially closed and configured to be opened by the orthopedic device so as to at least partially receive the orthopedic device within the interior of the protective member; and regarding claim 13, wherein the first and second ends are at least partially closed and configured to be opened by the orthopedic tool so as to receive the orthopedic tool at least partially within the interior of the protective member.
Gambale discloses a protective member (100), wherein the first and second ends (110, 125) are configured to at least partially close (via 122 and 136, see Figs. 4 and 6) and configured to be opened by an orthopedic device (e.g. screwdriver 20 and screw 17, see lines 3-31 of column 6) in order to firmly hold the screwdriver within the protective member (see lines 3-20 of column 6) and enable the screw to be selectively and easily removed by the screw driver from the protective member (see lines 3-31 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second ends in Frigg to be configured to partially close and be opened by an orthopedic device / tool in view of Gambale in order to in order to firmly hold the screwdriver within the protective member and enable the screw to be selectively and easily removed by the screw driver from the protective member. 

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
The applicant asserts that Frigg fails to disclose, regarding amended claims 1, 11, and 20, a body portion comprising an inner side wall and an outer side wall, wherein the inner side wall and the outer side wall extend in a direction parallel to the central axis, since the previous Office Action interpreted the upper surface of 10 as the outer side wall, which extends perpendicular to the central axis 2.
The Office respectfully disagrees, Frigg discloses that the body portion wherein the inner side wall and the outer side wall (see annotated Fig. 4 below) extend in a direction parallel to the central axis (see annotated Fig. 4 below). Note that the outer surface of 10 is being interpreted as the outer side wall and is disposed concentrically with the central axis 2. 

    PNG
    media_image1.png
    530
    611
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773